ACCEPTED
                                                                                          03-14-00669-CR
                                                                                                 4429416
                                                                                THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
                                                                                      3/9/2015 5:28:41 PM
                                                                                        JEFFREY D. KYLE
                                                                                                   CLERK
                               NO. 03-14-00669-CR

EX PARTE                                   §        IN THE THIRD FILED IN
                                                             3rd COURT OF APPEALS
                                                                 AUSTIN, TEXAS
                                           §        DISTRICT 3/9/2015
                                                              COURT      OF PM
                                                                      5:28:41
                                                               JEFFREY D. KYLE
JUSTIN CARTER                              §        APPEALS OF TEXAS Clerk




    STATE’S SECOND MOTION TO EXTEND TIME TO FILE BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes the State of Texas, Appellee in the above styled and numbered

cause, and moves for an extension of time of seven days to file Appellee’s brief,

and for good cause would show the following:

                                           I.

      Appellant was indicted by a grand jury on April 10, 2013 for the charge of

Terroristic Threat under § 22.07 of the Texas Penal Code, a third-degree felony.

Appellant’s case – Cause Number CR2013-159 – is currently pending in the 207th

Judicial District Court of Comal County, Texas. Appellant filed several motions

and a pretrial writ of habeas corpus, which the State answered in a consolidated

response filed on August 26, 2014. After the trial court denied Appellant’s

application, he filed a notice of appeal in this Court, with his brief initially being

due on January 12, 2015. After Appellant’s motion for extension was granted,

Appellant submitted his brief on January 26, 2015. After one extension, the State’s

brief is currently due on March 9, 2015.

                                           1
                                          II.

      Ms. Chari Kelly – the Assistant District Attorney who is prosecuting this

case at trial – is handling the appeal for the State. In addition to the heavy caseload

mentioned in support of the prior extension,1 from February 23rd to February 27th,

Ms. Kelly sat first chair in Cause Number CR2014-093, involving charges of

Attempted Capital Murder, Aggravated Kidnapping, Aggravated Sexual Assault,

Aggravated Robbery and Tampering with Physical Evidence. On March 4 th, Ms.

Kelly conducted an emergency no bond hearing in CR2014-397, a case involving

Indecency with a Child. Ms. Kelly nearly had a trial today when Cause Number

CR2013-381 went from 3rd to 2nd on the trial docket. Although Ms. Kelly has

completed a rough first draft of the State’s brief in the instant cause, in light of the

foregoing, the State respectfully requests that the Court grant her a seven-day

extension to file the Appellee’s Brief. This is the second extension sought by

Appellee, and no more extensions will be requested.




1
  From February 2nd to February 10th, Ms. Kelly sat first chair in Cause Number
CR2014-090, a case involving charges of Attempted Capital Murder, Aggravated
Kidnapping, Aggravated Sexual Assault, Aggravated Robbery, and Tampering
with Physical Evidence. Immediately after that trial, Ms. Kelly sat with another
attorney in Cause Numbers CR2013-071 and -072, involving multiple charges of
Continuous Sexual Abuse and Indecency with a Child. Ms. Kelly also prepared to
tried a case beginning on February 17th in Cause Number CR2011-399, involving
charges of Attempted Murder, Aggravated Assault with a Deadly Weapon and
Tampering.
                                           2
                                        III.

      WHEREFORE, PREMISES CONSIDERED, the State’s counsel

respectfully requests an extension of seven days, until March 16, 2015, so that an

adequate response may be made to Appellant’s brief.          This extension is not

requested for purposes of delay but so that justice may be done.



                                      Respectfully submitted,

                                      /s/ Joshua D. Presley
                                      Joshua D. Presley SBN: 24088254
                                      preslj@co.comal.tx.us
                                      Comal Criminal District Attorney’s Office
                                      150 N. Seguin Avenue, Suite 307
                                      New Braunfels, Texas 78130
                                      Ph: (830) 221-1300 / Fax: (830) 608-2008




                                         3
                           CERTIFICATE OF SERVICE

      I, Joshua D. Presley, Assistant District Attorney for the State of Texas,

Appellee, hereby certify that a true and correct copy of this State’s Second Motion

to Extend Time to File Brief has been delivered to Appellant JUSTIN CARTER’s

attorney in this matter:

Chad P. Van Brunt
vanbruntlaw@live.com
210 S. St. Mary’s Street
Suite 1840 – Tower Life Bldg.
San Antonio, TX 78205
Counsel for Appellant on Appeal

By electronically sending it to his above-listed email address through
eFileTexas.gov, this 9th day of March, 2015.


                                               /s/ Joshua D. Presley
                                                Joshua D. Presley




                                        4